Citation Nr: 1548661	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  11-19 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for tension headaches, to include as due to an undiagnosed illness.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for dizziness, to include as due to an undiagnosed illness.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for memory loss, to include as due to an undiagnosed illness.

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for aching joints with chronic pain, to include as due to an undiagnosed illness.

5.  Entitlement to service connection for irritable bowel syndrome, to include as due to an undiagnosed illness.

6.  Entitlement to service connection for a gastroesophageal disability to include gastroesophageal reflux disease (GERD) and a gastroesophageal junction (GEJ) ulcer, claimed as secondary to service-connected dysthymic disorder and/or due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to February 1976 and from November 1990 to September 1991, with additional service in the Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In September 2015, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

The issue of entitlement to service connection for a gastroesophageal disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be notified if further action on his part is required.


FINDINGS OF FACT

1.  In September 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his claims to reopen the previously denied issues of entitlement to service connection for tension headaches, dizziness, memory loss, and aching joints with chronic pain is requested.

2.  The Veteran has been diagnosed with irritable bowel syndrome, which had its onset in service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal as to the claims to reopen the previously denied issues of entitlement to service connection for tension headaches, dizziness, memory loss, and aching joints with chronic pain by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  Irritable bowel syndrome was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1117, 5107 (West 2014 & West Supp. 2015); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawn claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  At the September 2015 hearing, the Veteran expressed his intent to withdraw his appeal as to the claims to reopen the previously denied issues of entitlement to service connection for tension headaches, dizziness, memory loss, and aching joints with chronic pain.  Hence, there remain no allegations of errors of fact or law for appellate consideration as to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal of said claims and they are dismissed.

II. Service connection for irritable bowel syndrome.

The Veteran contends that his irritable bowel syndrome is related to his service in Southwest Asia.  See, e.g., the September 2015 Board hearing transcript.

Because the Veteran served in the Southwest Asia theater of operations during the Persian Gulf War, service connection may be established under 38 U.S.C.A. § 1117  and 38 C.F.R. § 3.317.  Under those provisions, service connection may be granted for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multisymptom illness, the disability must have been manifest either during active military service in the Southwest Asia theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1).

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities:  (1) an undiagnosed illness; (2) a medically unexplained chronic multisymptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).

A medically unexplained chronic multisymptom illness is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

The Veteran relates the onset of his gastrointestinal problems as during his deployment to the Persian Gulf.  See, e.g., the Board hearing transcript, pg. 4.  To this end, his DD-214 shows that he served in Southwest Asia from January 1991 to August 1991.  Notably, service treatment records dated in July 1991 corroborate the Veteran's complaints of diarrhea.

Post-service treatment records dated in January 1996 and October 1996 documented the Veteran's continuing diarrhea; in fact, the October 1996 treatment record indicated that the Veteran suffered from "chronic diarrhea."  A May 2009 VA examination report indicated that the Veteran suffered from diarrhea once per month.  Continuing complaints of diarrhea and constipation were documented in April 2009 and January 2010.  A diagnosis of irritable bowel syndrome was identified in the VA medical center (VAMC) November 2009 problem list.  VA treatment records dated in February 2011 documented a continuing diagnosis of irritable bowel syndrome, identified by symptoms of chronic diarrhea and constipation.  A VA treatment record dated in January 2012 noted irritable bowel syndrome, with other findings including mild chronic inflammation of the colon and regenerative atypia.

Based on the evidence of record, the Veteran's irritable bowel syndrome presented during his Persian Gulf War service, and according to the medical evidence of record, his symptoms have been manifest to a degree of at least 10 percent or more for more than six months.  The criteria for a grant of service connection for irritable bowel syndrome pursuant to 38 C.F.R. § 3.317(a)(2)(B) are therefore met.


ORDER

The appeal of the claim of entitlement to reopen a previously denied claim of entitlement to service connection for tension headaches is dismissed.

The appeal of the claim of entitlement to reopen a previously denied claim of entitlement to service connection for dizziness is dismissed.

The appeal of the claim of entitlement to reopen a previously denied claim of entitlement to service connection for memory loss is dismissed.

The appeal of the claim of entitlement to reopen a previously denied claim of entitlement to service connection for aching joints with chronic pain is dismissed.

Entitlement to service connection for irritable bowel syndrome is granted.


REMAND

The Veteran also asserts entitlement to service connection for a gastroesophageal disability to include GERD and a GEJ ulcer.  For the reasons set forth below, the Board finds that this claim requires remand for additional development.

As an initial matter, the Board recognizes that the Veteran's gastroesophageal disability has been diagnosed as GERD and a GEJ ulcer.  See the VA examination reports dated May 2009, December 2010, & January 2011; see also the VA treatment records dated November 2009 & February 2011.  The Board notes that, since the Veteran's symptoms have been attributed to known clinical diagnoses, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 pertaining to undiagnosed illness among Persian Gulf veterans are not applicable as to this issue.  Regardless, the Veteran's claimed disability may still warrant direct service connection.  Moreover, the Veteran has alternatively asserted that his gastroesophageal disability has been caused or aggravated by his anxiety.  To this end, the Board notes that the Veteran is service connected for dysthymic disorder (claimed as mental health condition to include depression and anxiety).  See the May 2011 rating decision.

The Board notes that the Veteran was afforded VA examinations in December 2010 and January 2011, which addressed the etiology of the claimed gastroesophageal disabilities.  Although the December 2010 VA examiner opined that the Veteran's ulcer with GERD was not an undiagnosed illness related his service in the Persian Gulf, an opinion was not provided as to direct service connection.  In addition, a January 2011 VA examiner provided an inadequate opinion with respect to the question of secondary service connection.  Specifically, the January 2011 VA examiner opined that the Veteran's anxiety "did permanently aggravate his gastroesophageal reflux."  However, the examiner stated that "[t]he current severity of the Veteran's gastroesophageal reflux is more likely due to [the] natural progression of the gastroesophageal reflux, as the Veteran continues to smoke."  The examiner then opined that the current severity of the disability "is most likely due [to] a combination of multiple factors including anxiety as well as tobacco use.  In order to delineate which percentage of these factors contributes to the current severity of the reflux, I would need to resort to mere speculation."

Thus, to properly address the issue of entitlement to service connection for a gastroesophageal disability to include GERD and GEJ ulcer, the Board finds that an addendum opinion is needed.

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from the January 2011 VA examiner or similarly situated VA examiner regarding the gastroesophageal disability to include GERD and GEJ ulcer.  Access to the claims file and electronic claims file must be made available to the examiner for review.

After review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the diagnosed gastroesophageal disability to include GERD and GEJ ulcer had its clinical onset during the Veteran's active duty or is otherwise related to such service.

The examiner should also provide an opinion as to whether it is at least as likely as not that the Veteran's gastroesophageal disability to include GERD and GEJ ulcer is caused by or aggravated by service, and/or is caused or aggravated (permanently made worse) by his service connected disabilities to include dysthymic disorder.

If aggravation is found, the examiner must then identify the baseline level of severity of the nonservice-connected disease as established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  Any opinion offered must take into account the Veteran's history and contentions and must be supported by a complete and fully reasoned rationale.  If the VA examiner finds that an opinion cannot be rendered without additional examination, schedule the Veteran for an examination consistent with the directives above.

2.  Then, readjudicate the claims, and issue a Supplemental Statement of the Case, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


